Defendant was convicted of the crime of robbery, and appealed. While the appeal was pending in this court, he broke jail and escaped, and, on the day fixed for the hearing of his appeal, he was a fugitive from justice. On that ground the state has moved to dismiss the appeal.
Article 548 of the Code of Criminal Procedure reads as follows: "If the appellant be a fugitive from justice on the return day or on the day for the hearing of his appeal, the appeal will be dismissed."
The state's motion to dismiss the appeal must prevail. The appeal is dismissed. *Page 240